Vacated
and Remanded and Memorandum Opinion filed February 1, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01217-CV
____________
 
THE UNITED KOREAN CHURCH OF HOUSTON, INC., Appellant
 
V.
 
SEUNG HUN YEOU, ET. AL., Appellees
 

On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2010-54507

 
MEMORANDUM
OPINION
This is an appeal from a
judgment signed November 18, 2010.
On January 3, 2011, the parties filed a copy of a mediation
settlement agreement in which they agreed that “all parties will dismiss all
claims with prejudice and will mutually release all claims that were or could
have been made in this action.”
Accordingly, we vacate the judgment signed November 18, 2010,
and remand the cause to the trial court for rendition of judgment in accordance
with the parties’ agreement.  See Tex. R. App. P. 42.1(2).
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.